United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1973
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Thomas Dean Appleby,                    *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 7, 2010
                                Filed: September 9, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Thomas Dean Appleby pleaded guilty to distributing cocaine base, in violation
of 21 U.S.C. § 841(a)(1) and (b)(1)(B). The district court1 determined that Appleby
was entitled to safety-valve relief from the statutory minimum sentence, see 18 U.S.C.
§ 3553(f); explained the sentencing factors it had considered; and imposed a below-
Guidelines-range sentence of 33 months in prison. On appeal, Appleby’s counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
maintaining that the sentence imposed was unreasonable because it was longer than

      1
       The HONORABLE LINDA R. READE, Chief Judge, United States District
Court for the Northern District of Iowa.
necessary to achieve the goals of 18 U.S.C. § 3553(a), and because the disparity
between sentences for cocaine base and powder cocaine offenses was inadequately
considered.

       Having carefully reviewed the record, we conclude that the sentence imposed
was not an abuse of the district court’s substantial sentencing discretion. See United
States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009); United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc). Finding no nonfrivolous issue for appeal, see
Penson v. Ohio, 488 U.S. 75, 80 (1988), we affirm the judgment and grant counsel’s
motion to withdraw conditioned on counsel informing Appleby about the procedures
for seeking rehearing or filing a petition for a writ of certiorari.
                        ______________________________




                                         -2-